[Cite as King v. King, 2013-Ohio-5484.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


PHILIP G. KING,                                 :       MEMORANDUM OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2013-G-3158
        - vs -                                  :

JENNIFER L. KING,                               :

                 Defendant-Appellant.           :


Civil Appeal from the Court of Common Pleas, Case No. 07 DC 000470.

Judgment: Appeal dismissed.


R. Russell Kubyn, Kubyn & Ghaster, LLP, 8373 Mentor Avenue, Mentor, OH 44060
(For Plaintiff-Appellee).

Jennifer L. King, pro se, 416 Downing Drive, Chardon, OH               44024 (Defendant-
Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     On August 23, 2013, appellant, Jennifer L. King, filed a notice of appeal

from a July 26, 2013 entry of the Geauga County Court of Common Pleas.

        {¶2}     The docket in this case reveals that on July 22, 2013, appellant filed a

motion to remove a hearing scheduled for September 5, 2013 from the calendar, which

the trial court denied on July 26, 2013. Appellant filed the instant appeal from that entry.

        {¶3}     We must determine whether the denial of a motion to remove a hearing

from the court’s schedule is a final appealable order. According to Section 3(B)(2),

Article IV of the Ohio Constitution, a judgment of a trial court can be immediately
reviewed by an appellate court only if it constitutes a “final order” in the action. Germ v.

Fuerst, 11th Dist. No. 2003-L-116, 2003-Ohio-6241, ¶3. If a lower court’s order is not

final, then an appellate court does not have jurisdiction to review the matter and the

matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. of N. Am., 44 Ohio St.3d 17, 20

(1989). For a judgment to be final and appealable, it must satisfy the requirements of

R.C. 2505.02 and if applicable, Civ.R. 54(B).

       {¶4}   Pursuant to R.C. 2505.02(B), there are seven categories of a “final order,”

and if the judgment of the trial court satisfies any of them, it will be deemed a “final

order” and can be immediately appealed and reviewed by a court of appeals.

       {¶5}   R.C. 2505.02(B) states that:

       {¶6}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶7}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶8}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶9}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶11} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.




                                              2
       {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶14} (6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶15} (7) An order in an appropriation proceeding * * *.”

       {¶16} Here, the denial of appellant’s motion to remove the hearing from the court

schedule does not determine the entire action, and thus, is not a final order pursuant to

R.C. 2505.02(B)(1). The order does not vacate or set aside a judgment under R.C.

2505.02(B)(3). Furthermore, the order does not grant or deny a provisional remedy

under R.C. 2505.02(B)(4). The July 24 entry also does not determine the status of a

class action suit under R.C. 2505.02(B)(5).

       {¶17} In order to be a final appealable order, the trial court’s entry must be one

that affects a substantial right made in a special proceeding pursuant to R.C.

2505.02(B)(2). A substantial right is a “* * * legal right entitled to enforcement and

protection by law[.]” In re Estate of Wyckoff, 166 Ohio St. 354, 358 (1957). “An order

which affects a substantial right has been perceived to be one which, if not immediately

appealable, would foreclose appropriate relief in the future.” Bell V. Mt. Sinai Med. Ctr.,

67 Ohio St.3d 60, 63 (1993). In the case at hand, for the order to affect a substantial

right, appellant must “establish that the right may not be vindicated on appeal after final

judgment. ‘* * * A substantial right is not affected merely because an order has the

immediate effect of restricting or limiting that right. Rather, a substantial right is affected


                                              3
when there is virtually no opportunity for an appellate court to provide relief on appeal

after final judgment from an order that allegedly prejudiced a legally protected right.’”

Galloway v. Galloway, 10th Dist. No. 98AP-1007, 1999 Ohio App. LEXIS 2328, at *6

(May 20, 1999).

        {¶18} In Galloway, supra, the appellant requested that he be transported to court

to be present for his divorce hearing. The Tenth District Court of Appeals dismissed the

appeal on the ground that denying the appellant’s motion to convey was not a final

appealable order.     The court reasoned that nothing prevented the appellant from

obtaining effective relief from that order once a judgment of divorce had been entered.

Id. at *6-7. Furthermore, the court stated that the appellant could be represented at his

divorce hearing by counsel who could protect the appellant’s interests. Id. at *7. See

also, In re Alesci, 11th Dist. No. 2010-G-2970, 2010 Ohio App. LEXIS 2959, 2010-Ohio-

3466.

        {¶19} In the matter before us, appellant filed a motion to remove the September

5, 2013 hearing from the court’s calendar. However, nothing is preventing appellant

from obtaining effective relief through an appeal once the trial court has entered a final

judgment. Therefore, the trial court’s order is not a final appealable order.

        {¶20} Accordingly, this appeal is hereby sua sponte dismissed for lack of a final

appealable order.

        {¶21} Appeal dismissed.



TIMOHTY P. CANNON, P.J.,
COLLEEN MARY O’TOOLE, J.,
concur.



                                             4